      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Caidre Cartman,                             )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Rent Recovery Solutions, LLC,               )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
       Defendant.                           )
                                            )

                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                       PARTIES

      1.     Plaintiff, Caidre Cartman, is a natural person who resides in DeKalb

County, Georgia.

      2.     Defendant, Rent Recovery Solutions, LLC is a limited liability

company formed under the laws of the State of Georgia and registered to do business


                                        1
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 2 of 13




in Georgia. Defendant may be served with process via its registered agent, Collete

Peta, 1945 The Exchange, Suite 120, Atlanta, GA 30339.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in Atlanta Division because

Defendant maintains a registered agent in Fulton County which is in the Atlanta

Division.

                            FACTUAL ALLEGATIONS




                                          2
         Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 3 of 13




         7.    Plaintiff is allegedly obligated to pay a consumer debt arising out of an

apartment lease and is therefore, a “consumer”, as that term is defined by 15 U.S.C.

§ 1692a(3).

         8.    Defendant’s principal business is the collection of consumer accounts

for its commercial benefit. Defendant regularly collects, or attempts to collect,

directly or indirectly, debts owed or due, or asserted to be owed or due, to a third

party.

         9.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

         10.   Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

         11.   Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

         12.   Defendant had placed negative account information on Plaintiff’s credit

report.

         13.   In June of 2020, Plaintiff called Defendant in response to the credit

reporting information.

         14.   When Plaintiff identified herself on the phone call, the Defendant’s

representative told Plaintiff the account was for an unpaid apartment lease.

                                            3
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 4 of 13




      15.    During the course of the call, Defendant attempted to solicit monthly

payments from Plaintiff on the debt.

      16.    Plaintiff asked if she made monthly payments on the debt if those

payments would be reflected on her credit report.

      17.    Defendant replied that they would withhold from reporting on

Plaintiff’s credit report until the debt was paid in full.

      18.    Plaintiff also asked Defendant if her account would come off her credit

report over time, to which Defendant replied, “No,” and “once it reports, it remains.”

      19.    Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).

      20.    Per 15 U.S.C. § 1681s-2(a)(1)(A) of the FCRA, a furnisher of credit

information “…shall not furnish any information relating to a consumer to any

consumer reporting agency if the person knows or has reasonable cause to believe

that the information is inaccurate.”

      21.    Moreover, a data furnisher, such as the Defendant, has an affirmative

duty to update the information provided to a credit reporting agency to maintain

accuracy and completeness. 15 U.S.C. § 1681s-2(a)(2)(B).




                                            4
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 5 of 13




      22.      Upon information and belief, Defendant’s agreement(s) with

Transunion and Experian require Defendant to report account information on a

regular basis or schedule.

      23.      Defendant’s representations that Plaintiff’s credit reports would not be

updated as payments were made, but rather only after certain accounts were paid in

full was a false representation of the legal requirements for Defendant to update the

information they provide to a credit reporting agency.

      24.      Defendant’s representations mislead Plaintiff to believe that she needed

to pay the accounts in full in order to have her credit report updated.

      25.      Also the FCRA mandates that consumer credit information may be

reported for only seven (7) years from the date of first delinquency. 15 U.S.C. §

1681c(a)(4).

      26.      Defendant’s statement that the account would not be removed from

Plaintiff’s credit report was a false, deceptive, and misleading communication which

implied that the account would stay longer than the seven years allowed by the

FCRA.

      27.      Defendant’s conduct contained communications which were false,

misleading, and deceptive in connection with the collection of a debt.

      28.      Plaintiff was misled by Defendant’s false statements.

                                           5
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 6 of 13




      29.    Plaintiff suffered anxiety and worry that her debt would stay on her

credit report indefinitely and that she would be prevented from moving forward in

life because of this credit reporting.

      30.    Plaintiff suffered her anxiety and worry as a direct result of Defendant’s

false statements.

      31.    Plaintiff took time out of her day to seek legal counsel as to whether the

statements made by Defendant were true.

                                INJURIES-IN-FACT

      32.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      33.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).




                                          6
       Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 7 of 13




       34.   Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

       35.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

       36.   Defendants acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and anxiety and took time to discuss her debt

with counsel in response to the false statements.

       37.   Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing.

                                      DAMAGES

       38.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

                                            7
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 8 of 13




      c.)    Anxiety and worry due to concerns that she might suffer negative

credit reporting permanently.

                                CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                15 U.S.C. § 1692 et seq.

      39.    Plaintiff incorporates by reference paragraphs 1 through 38 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      40.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      41.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      42.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).




                                           8
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 9 of 13




      43.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2nd Cir. 1993).

      44.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      45.    Defendant’s statements were false and misleading statements about the

Defendant’s legal requirements to update its credit reporting and remove accounts

after seven years.

      46.    Defendant’s statements were threats to take action which it had no legal

right to do, which is report purposefully inaccurate information about Plaintiff’s

accounts and report a debt for longer than seven years.

      47.    Defendant’s false statements about the credit reporting of Plaintiff’s

debt caused Plaintiff anxiety and worry and required Plaintiff to seek legal counsel

about Defendant’s false statements.




                                         9
     Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 10 of 13




      48.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), e(8), and e(10) among others.

      49.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      50.    Plaintiff incorporates by reference paragraphs 1 through 49 as though

fully stated herein.

      51.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      52.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      53.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

                                         10
     Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 11 of 13




      54.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      55.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      56.    Defendant’s conduct has implications for the consuming public in

general.

      57.    Defendant’s conduct negatively impacts the consumer marketplace.

      58.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      59.    Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      60.    As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).




                                          11
       Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 12 of 13




       61.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

       62.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       63.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                        TRIAL BY JURY

       64.      Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

                                             12
      Case 1:20-cv-03047-JPB-JCF Document 1 Filed 07/22/20 Page 13 of 13




f.)   Such other and further relief as may be just and proper.

      Respectfully submitted this 21st day of July, 2020.


                                     BERRY & ASSOCIATES
                                      /s/ Matthew T. Berry
                                      Matthew T. Berry
                                      Georgia Bar No.: 055663
                                      matt@mattberry.com
                                      2751 Buford Highway, Suite 600
                                      Atlanta, GA 30324
                                      Ph. (404) 235-3300
                                      Fax (404) 235-3333

                                      /s/ Chris Armor
                                      Christopher N. Armor
                                      Georgia Bar No. 614061
                                      P.O. Box 451328
                                      Atlanta, GA 31145
                                      Phone 470-990-2568
                                      Fax 404-592-6102
                                      chris.armor@armorlaw.com
                                      Plaintiff’s Attorneys




                                        13
